t c memo united_states tax_court paul g gubbini petitioner v commissioner of internal revenue respondent docket no filed date marie l demarco and j paul raymond for petitioner francis c mucciolo for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions the issues remaining for decision are whether petitioner is entitled to a business_bad_debt deduction pursuant to sec_166 for the worthlessness of certain loans and advances made by petitioner to color trick inc color trick and whether petitioner may claim an ordinary_loss pursuant to sec_1244 attributable to the worthlessness of his stock in color trick unless otherwise noted all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts and certain exhibits have been stipulated for trial pursuant to rule the stipulated facts are incorporated herein by reference and are found accordingly at the time he filed the petition in the instant case petitioner resided in dunedin florida beginning in and during the times relevant to the instant case petitioner was an anesthesiologist during petitioner and certain other anesthesiologists formed a partnership known as anesthesia associates of dunedin medical group that provided services at a local hospital petitioner handled operation of the medical group petitioner worked between and hours per week as an anesthesiologist and took weeks of vacation per year from until or petitioner invested with a builder in the construction and sale of homes on speculation additionally petitioner and another physician in the medical group owned an apartment building petitioner maintained the building collected rents and found tenants petitioner sold the building during to pay expenses connected with his divorce during after being approached by an accountant petitioner together with two other physicians invested in a company known as cinevision petitioner expected to reap a profit if cinevision’s business was successful cinevision experienced difficulties after purchasing additional equipment to expand its business petitioner was involved in meetings with cinevision's management in an attempt to resolve the difficulties a tenant in petitioner's apartment building introduced petitioner to leland prentice who held a patent for a simple and inexpensive process of color printing process leland prentice had licensed the patent to prentice color which in turn made an agreement with a b dick a large printing equipment and process distributor to market the process to print shops prentice color had gone bankrupt allegedly due to a b dick’s failure to market the process and a lawsuit was being pursued against a b dick to dissolve the agreement to market the process and to recover damages for a b dick’s alleged failure to market the process the litigation was settled in leland prentice had the right to use the process in two locations but could not market it and had come to florida to set up a print shop using the process leland prentice also hoped to market the process once the lawsuit against a b dick was resolved he however did not have the necessary resources to exploit his rights in the patent petitioner was willing to put money into leland prentice’s business in order to share in the profits when it became successful during october or date color trick was organized pursuant to florida law leland prentice and his wife faye prentice were issued shares of color trick’s stock leland prentice’s son stanley prentice and his wife were issued shares and petitioner was issued shares a 20-percent interest in the corporation petitioner paid dollar_figure for the shares the directors of the corporation were leland prentice faye prentice and petitioner color trick was an s_corporation on date leland prentice assigned the patent to color trick from through petitioner advanced funds and made and guaranteed loans to color trick petitioner continued to make loans to color trick because he believed its business could be profitable petitioner received promissory notes for some of the advances and loans petitioner’s loans and advances to color trick were used to finance its operations and to purchase equipment from through petitioner devoted time and effort to color trick’s business but received no compensation from color trick during the period of its operation color trick experienced continuing difficulties due to lack of sales equipment problems and an excessive number of employees on date color trick reassigned the patent to leland prentice and his wife in exchange for shares of its stock which were to be canceled on that date two other investors in color trick were each issued shares of color trick as a condition for advancing more money to color trick on date leland prentice granted petitioner and other investors a lien on the patent and a financing statement concerning the lien was filed with the florida secretary of state the lien on the patent was the only security petitioner obtained for all of his loans and advances to color trick petitioner also considered any damages that might be awarded in connection with the lawsuit against a b dick as a possible source for the repayment of his loans and advances to color trick during and as petitioner continued to advance funds to color trick he acquired additional stock in color trick and by the end of he had acquired percent of the stock of color trick during in order to induce petitioner to continue to advance funds to color trick leland prentice and his wife returned the remainder of their stock in color trick to the corporation the stock was reissued to petitioner and other investors the transfer of the shares allowed more of color trick’s losses to be passed through to petitioner and the other investors leland prentice continued to work in color trick’s business after he had given up all of his stock in the corporation stanley prentice and his wife also returned their shares of stock in color trick to the corporation during date toward the end of petitioner concluded that color trick could not generate sufficient income to pay its bills that its business could not be turned around and that he could not continue advancing money to the business petitioner’s efforts to sell color trick around that time were unsuccessful except for activities connected with winding down its business color trick ceased operations at the end of its equipment was sold or foreclosed upon and available funds were used to repay certain creditors not including petitioner leland prentice had no assets from which petitioner’s loans could have been repaid petitioner did not attempt to foreclose on or to sell the patent the process had become obsolete by the end of because of the widening availability of digital printers petitioner received no repayment of principal or payment of interest with respect to the loans and advances he had made to color trick on his federal_income_tax returns for and petitioner claimed the following losses with respect to color trick year loss dollar_figure big_number big_number petitioner reported the income or loss connected with cinevision as passive_income or loss on his through returns on his federal_income_tax return petitioner claimed a business_bad_debt deduction with respect to his loans to color trick in the amount of dollar_figure petitioner’s federal_income_tax returns for taxable years through contain no other reference to any lending activity of petitioner opinion the first issue we consider is whether petitioner is entitled to a business_bad_debt deduction pursuant to sec_166 for the worthlessne sec_1 of petitioner’s loans and advances to color trick that section provides in general for the deduction of debts that become wholly worthless during a taxable_year sec_166 however limits the general_rule providing that in the case of a taxpayer other than a corporation nonbusiness bad_debts are to be treated as short- term capital losses in general a nonbusiness_bad_debt is a respondent does not contest the fact that petitioner's loans to color trick became worthless during sec_166 provides sec_166 nonbusiness debts -- general_rule --in the case of a taxpayer other than a corporation-- a subsection a shall not apply to any continued debt other than a debt created or acquired in the trade_or_business of the taxpayer or the loss from the worthlessness of which is incurred_in_a_trade_or_business of the taxpayer sec_166 the question whether a debt is a nonbusiness_bad_debt is a question of fact sec_1_166-5 income_tax regs petitioner has the burden of showing that he was engaged in a trade_or_business to which the debts in question are proximately related 407_f2d_530 5th cir affg tcmemo_1967_216 325_f2d_551 5th cir 73_tc_1081 the question of whether a shareholder’s loans to his corporation are business or nonbusiness bad_debts frequently has been litigated a worthless_debt resulting from a loan by a continued nonbusiness_debt and b where any nonbusiness_debt becomes worthless within the taxable_year the loss resulting therefrom shall be considered a loss from the sale_or_exchange during the taxable_year of a capital_asset held for not more than year nonbusiness_debt defined --for purposes of paragraph the term nonbusiness_debt means a debt other than-- a a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business shareholder to his corporation may qualify as a business_bad_debt if the shareholder was engaged in the business of promoting organizing financing and selling corporations deely v commissioner supra pincite if a shareholder is only an investor the debt will be treated as a nonbusiness_bad_debt because the management of one’s investments does not constitute a trade_or_business id in 373_us_193 the supreme court set forth the following guidelines for deciding the question devoting one’s time and energies to the affairs of a corporation is not of itself and without more a trade_or_business of the person so engaged though such activities may produce income profit or gain in the form of dividends or enhancement in the value of an investment this return is distinctive to the process of investing and is generated by the successful operation of the corporation’s business as distinguished from the trade_or_business of the taxpayer himself when the only return is that of an investor the taxpayer has not satisfied his burden of demonstrating that he is engaged in a trade_or_business since investing is not a trade_or_business and the return to the taxpayer though substantially the product of his services legally arises not from his own trade_or_business but from that of the corporation if full-time service to one corporation does not alone amount to a trade_or_business which it does not it is difficult to understand how the same service to many corporations would suffice to be sure the presence of more than one corporation might lend support to a finding that the taxpayer was engaged in a regular course of promoting corporations for a fee or commission or for a profit on their sale but in such cases there is compensation other than the normal investor’s return income received directly for his own services rather than indirectly through the corporate enterprise in deely v commissioner supra pincite we concluded that based on whipple v commissioner supra pincite a taxpayer claiming to be in the business of promoting financing and or dealing in corporations must show that the activity is conducted for a fee or commission or with the immediate purpose of selling the corporations at a profit in the ordinary course of that business a taxpayer who seeks a return from long-range investment gains rather than from a quick sale of a corporation after it has become established is more likely to be considered an investor rather than a business promoter deely v commissioner supra pincite5 whether petitioner is engaged in the trade_or_business of promoting corporations is a question of fact 62_tc_263 see also 480_us_23 petitioner claims that he was engaged in the trade_or_business of a venture capitalist or business promoter and that the loans and advances that he made to color trick were made in the course of that trade_or_business petitioner however has not established that he was engaged in the trade_or_business of promoting corporations in addition to his medical practice we note that petitioner's medical practice was his primary occupation to which he devoted approximately to hours per week excluding vacations additionally petitioner admitted that he was not in the business of lending money when he began advancing funds to color trick moreover nothing in petitioner’s federal tax returns that are in the record indicates that he earned_income from rendering services as a promoter although petitioner claims that he had a reputation in his community as a promoter there is little evidence in the record to support that claim and the absence of any indication that petitioner was separately compensated for his activities renders that evidence unpersuasive deely v commissioner supra pincite petitioner points to his activities outside his medical practice to show that he was engaged in the trade_or_business of being a business promoter but the activities do not indicate that petitioner was in that trade_or_business although petitioner was involved in building and selling houses on speculation prior to his dealings with color trick the record does not indicate how he was compensated for his efforts that is whether he received compensation directly for his services or indirectly through the success of the ventures moreover that activity had ceased in or and it therefore does not indicate that petitioner was involved in a business of developing properties for quick sale during when he became involved with color trick petitioner’s other activities such as his ownership of an apartment building and his investment in cinevision do not indicate that he engaged in promoting corporations for a fee or commission or for the profit to be derived from quickly selling them after they were established rather petitioner appears to have sought long-term returns from his ownership interests which is the hallmark of the investor deely v commissioner supra although petitioner was actively involved in the management of the apartment building there is no evidence he was directly compensated for his services moreover it does not appear that he planned to sell the apartment building once it became established rather he sold it as a result of his divorce proceedings similarly petitioner apparently sought a return from cinevision in the form of enhanced value of his investment rather than from direct compensation_for his services to the corporation petitioner moreover reported the income or loss connected with cinevision as passive_income or loss on his through returns petitioner’s activities with respect to cinevision which consisted of meetings with its management to discuss its difficulties appear no different from those of an investor seeking to protect his investment as we discuss below we reach the same conclusion with respect to petitioner’s activities in connection with color trick the record is also devoid of evidence of other indicia of a business of promoting corporations such as the active seeking out of opportunities to promote corporations advertising the maintenance of a separate office or books of account for such a business or the preparation of statements of profit and loss from corporate promotion activities 375_f2d_36 5th cir accordingly we conclude that petitioner was not in the trade_or_business of promoting corporations moreover even if petitioner were engaged in a promoting business we would not conclude that the business encompassed his activities regarding color trick petitioner’s activities in connection with color trick were more consistent with those of an investor rather than those of a business promoter petitioner’s loans and advances to color trick were used to finance its operations and to purchase equipment which furthered color trick’s business petitioner’s rendering of advice and making advances to color trick did not in themselves amount to a promotion of the corporation 358_f2d_892 1st cir furthermore petitioner’s testimony indicates that the only return he expected for his investments in color trick was from dividends or the long-term enhancement of his share holdings generated from the profits to be derived from the success of color trick's business petitioner may also have hoped to share in any recovery from a lawsuit against a b dick in connection with a license it was granted to market the process petitioner further appears to have expected some return from the exploitation of the patent once a b dick’s licensing agreement was dissolved in connection with the litigation petitioner took no salary from color trick and there is no evidence that he expected or was entitled to any direct compensation_for his services although petitioner contended that he did not do so because of color trick’s financial problems there is no evidence that he was owed any salary for his services or that he deferred collecting any salary due him we conclude from the record as a whole that petitioner expected only an investor’s return from color trick in the form of dividends or long-term enhanced value of his shareholdings it does not appear that petitioner planned to sell color trick quickly once it became established indeed there is some question whether the business could have been sold because leland prentice was allowed to use his process in only two locations but was not allowed to market it rather an effort was made to sell the business only after petitioner decided that it would not be successful and that he could not continue financing it petitioner also contends that he made advances to color trick in order to protect his business reputation after he had induced other physicians in the medical group to invest in color trick as noted above we cannot conclude from the record in the instant case that petitioner had a reputation as a business petitioner does not contend that the investments in color trick by other physicians with whom he practiced rendered his advances to color trick proximately related to his medical practice or that his medical practice would be in any way affected by the fate of color trick promoter it appears to us that in making the advances petitioner’s motivation was to protect his reputation as an investor petitioner also contends that he made advances to color trick in an effort to protect the investments of the other physicians who had loaned money to color trick advancing money to a corporation to protect the investments of others however is an indication that the taxpayer is not a promoter united_states v clark supra pincite petitioner also contends that his advances and loans to color trick exceeded his initial investment in its stock by times and that this circumstance indicates the lack of an investment motive for the loans and advances we do not consider the circumstance pointed to by petitioner indicative of the lack of an investment motive given that petitioner acquired additional stock in color trick during and held percent of its stock by the end of and was not entitled to compensation_for his services to color trick it seems quite plausible to us that petitioner’s loans and advances were made to protect his increasing and substantial equity stake in the corporation based on our consideration of the entire record in the instant case we hold that petitioner’s loans and advances to color trick which became worthless in are nonbusiness bad_debts whipple v commissioner u s pincite united_states v byck f 2d pincite deely v commissioner t c pincite3 petitioner alternatively contends that he is entitled to claim pursuant to sec_1244 an ordinary_loss of dollar_figure due to the worthlessness of his stock in color trick sec_165 provides generally that the loss resulting from the worthlessness of a security including stock that is a capital_asset is capital in nature and the allowability of such a loss consequently is governed by the provisions of sec_1211 the allowable_amount of the loss is the adjusted_basis of the security provided in sec_1011 for purposes of determining the loss from the sale_or_other_disposition of property sec_165 sec_1244 however allows an individual taxpayer to treat a loss from sec_1244 stock as an ordinary_loss where it would otherwise be treated as a loss from the sale_or_exchange of a capital_asset as relevant to the instant case the aggregate amount of the loss that may be treated as an ordinary respondent contends that petitioner raised this issue too late in the course of the instant case for us to consider it respondent points out that the issue was not raised in the petition any amendment thereto or in petitioner’s trial memorandum and contends that it would be unfair and prejudicial to respondent for us to consider the issue which respondent asserts was raised for the first time at trial because we decide below that petitioner has not established his entitlement to claim a loss pursuant to sec_1244 we need not consider whether respondent was surprised and prejudiced by the raising of the issue at trial loss pursuant to sec_1244 cannot exceed dollar_figure sec_1244 the term sec_1244 stock is defined to mean stock of a domestic_corporation where at the time of the stock's issuance the corporation had not received money or other_property in excess of dollar_figure million for its stock as a contribution_to_capital or as paid-in_surplus the stock was issued for money or other_property other than stock_or_securities and the corporation during its most recent taxable years or if less the period during which the corporation has been in existence derived more than percent of its aggregate gross_income from sources other than royalties rents dividends interest annuities and sales or exchanges of stocks or securities the third test however does not apply where the amount_of_deductions allowed exceeds the amount of the corporation’s gross_income sec_1244 the commissioner is empowered to prescribe the regulations necessary to carry out the purposes of sec_1244 sec_1244 pursuant to that authority the commissioner has issued regulations requiring a taxpayer to have records sufficient to establish that the taxpayer is entitled to the loss and satisfies the requirements of sec_1244 sec_1_1244_e_-1 income_tax regs we have the commissioner’s regulations previously required taxpayers claiming a loss pursuant to sec_1244 to attach an information report to the return in which the loss was claimed showing the address of the corporation issuing the stock the manner in which continued held that strict compliance with the requirements of sec_1244 and the regulations issued pursuant to it is necessary to obtain the benefits of the section 70_tc_208 46_tc_878 petitioner contends that he received certain stock in color trick that previously had been held by each of leland prentice and his wife and or stanley prentice and his wife in exchange for repaying a dollar_figure debt of color trick petitioner bases his claim of a sec_1244 loss on that transaction petitioner however has not established his basis in his color trick stock for purposes of computing the amount of his loss pursuant to continued the stock was acquired the nature and amount of the consideration paid and if the stock was acquired in a nontaxable_transaction in exchange for property other than money the type of property transferred its fair_market_value on the date of transfer to the corporation and its adjusted_basis on that date sec_1_1244_e_-1 and income_tax regs amended by t d 1995_1_cb_146 petitioner did not file such an information report with his return in however the commissioner eliminated the requirement of an information report amending the regulation to require only that taxpayers maintain adequate_records to establish their entitlement to claim a loss pursuant to that section t d c b pincite see also notice_94_89 1994_2_cb_560 the amendment is effective for all open taxable years beginning after date t d c b pincite consequently petitioner’s failure_to_file an information report is not fatal to his claim of entitlement to a loss pursuant to sec_1244 in view of the circumstances discussed below and our holding that petitioner has not otherwise established his entitlement to the benefits of sec_1244 we need not address whether that stock was issued to petitioner in the manner required by sec_1244 sec_1244 petitioner testified that he did not receive additional stock in color trick for the money he advanced to it but that the shares were kickers elsewhere on brief petitioner treats only his dollar_figure payment for his initial purchase of color trick’s stock as the amount of his investment in its stock petitioner has not attempted to reconcile the inconsistency of his positions at trial and on brief with his sec_1244 claim furthermore color trick was an s_corporation and consequently the losses that were passed through to petitioner reduced his basis in its stock sec_1367 the basis- adjustment rules of sec_1367 are applied before application of sec_165 and sec_166 in a taxable_year of the shareholder in which a security or debt becomes worthless petitioner does not dispute that on its and returns color trick reported losses of dollar_figure dollar_figure and dollar_figure respectively on his returns for through petitioner claimed losses in connection with color trick totaling dollar_figure petitioner has not shown that there was any basis remaining in his color trick stock after taking into account the foregoing losses claimed on his returns that would enable him to claim a loss with respect to its worthlessness additionally petitioner contends that many records pertaining to color trick were dispersed after color trick ceased operations we note however that the loss of records does not alter petitioner’s burden_of_proof but in such a case we shall consider credible secondary evidence 71_tc_1120 petitioner relies on certain documents of color trick viz its articles of incorporation and minutes of shareholders’ meetings certain testimony and certain of his federal_income_tax returns to establish his entitlement to a sec_1244 loss certain other records however have not been offered by petitioner such as his stock certificates or the stock transfer records of color trick we do not accept the statements in petitioner’s federal_income_tax returns as proof of the facts asserted by petitioner a tax_return is merely a statement of the taxpayer’s claim and does not establish the truth of the matters set forth therein 71_tc_633 62_tc_834 7_tc_245 affd 175_f2d_500 2d cir accordingly we hold that the evidence on which petitioner relies is insufficient to establish his entitlement to the benefits of sec_1244 moreover petitioner has failed to maintain records sufficient to establish that he is entitled to the loss claimed with respect to his stock in color trick and that he satisfies the requirements of sec_1244 sec_1_1244_e_-1 income_tax regs accordingly we hold that petitioner is not entitled to claim an ordinary_loss pursuant to sec_1244 in connection with the worthlessness of his stock in color trick to reflect the foregoing and concessions decision will be entered for respondent
